Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- Xx
DANA STEPHENSON

 

Plaintiff,
Civil Action No.: 20-cv-01332
~against-

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE ANSWER TO SECOND
MOTOR SPORTS & COLLISION CENTER LLC, AMENDED COMPLAINT
EXCLUSIVE MOTOR CARS LLC and

BETHPAGE FEDERAL CREDIT UNION,

Defendants.
= x

 

Defendants, Exclusive Motor-Sports LLC, Exclusive Motor Sports & Collision Center
LLC, Exclusive Motor Cars LLC (hereinafter, “the Exclusive Motors” defendants”), by their
attorneys, Ostrer & Associates, P.C., as and for their Answer to the Second Amended Complaint
filed herein, asserts as follows:

Introduction

1, Deny so much of the allegations stated or contained in § 1 of the Second Amended
Complaint as alleges that the Exclusive Motors defendants altered or forged a loan agreement or
engaged in any conduct in violation of, or is liable to plaintiff under any statute or law, and
otherwise neither admit nor deny the allegations stated or contained in § 1 of the Second Amended
Complaint as they merely purport to summarize the claims asserted against the defendants.

Parties

2. Deny having knowledge or information sufficient to form a belief as the truth or

falsity of the allegations stated or contained in in paragraphs 2 and 6 of the Second Amended

Complaint.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 2 of 12

ey Deny the allegations stated or contained in paragraph 3 of the Second Amended
Complaint, except admit that Exclusive Motor-Sports LLC is a New York Limited Liability
Company organized in the State of New York with offices at 279 Route 32, Central Valley, New
York,

4, Deny the allegations stated or contained in paragraph 4 of the Second Amended
Complaint, except admit that Exclusive Motor Sports & Collision Center LLC is a New York
Limited Liability Company organized in the State of New York with offices at 279 Route 32,
Central Valley, New York.

5. Deny the allegations stated or contained in in paragraph 5 of the Second Amended
Complaint, except admit that Exclusive Motor Cars LLC is a New York Limited Liability
Company organized in the State of New York with offices at 279 Route 32, Central Valley, New
York.

Jurisdiction and Venue

6. Deny having knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations stated or contained in 4s 7, 8, 9, 10, 11 and 12 of the Second
Amended Complaint and refer all questions of law to the Court.

Facts

7. Deny having knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations stated or contained in J13 of the Second Amended Complaint, except
admit, upon information and belief, that Plaintiff visited Defendant’s premises on multiple

occasions,
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 3 of 12

8. Deny the allegations stated or contained in J 14 of the Second Amended Complaint
except admits that Exclusive Motors sells cars.

9. Deny the allegations stated or contained in Js 15, 16, 17, 18, 25, 26 and 46 of the
Second Amended Complaint.

10. Admit so much of { 19 of the Second Amended Complaint as alleges the plaintiff
signed a contract as Buyer setting forth the purchase price of the vehicle, and otherwise refer the
Court to the contract as the best evidence of the contents and substance thereof.

11. Deny the allegations contained in paragraphs 20 and 21 of the Second Amended
Complaint, except admit that Plaintiff signed loan documents.

12, Deny the allegations stated or contained in paragraph 22 of the Second Amended
Complaint, except admit that plaintiff was provided with a copy of the contract.

13. Deny allegations stated or contained in paragraphs 23 and 24 of the Second
Amended Complaint, except admit that Plaintiff was denied the loan.

14. Deny having knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations contained in § 27 of the Second Amended Complaint, except admit,
upon information and belief, that Mid-Hudson Valley Federal Credit Union denied Plaintiff's loan
application.

15. Deny the allegations stated or contained in paragraph 28, except admit that
documents were forwarded to BFCU after execution by Plaintiff.

16. Deny having knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations stated or contained in Js 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40,

41, 42, 43, 44, 45, 48, 49, 50, 51 and 52 of the Second Amended Complaint.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 4 of 12

17. Deny the allegations as stated in 9 47 of the Second Amended Complaint, except
admit that an indictment was handed down against Saaed Moslem, and refer the Court to the
indictment as the best evidence of its substance and contents.

Answering Count I

18, Answering § 53 of the Second Amended Complaint, Defendants repeat, reiterate
and reallege each and every response to the allegations contained in Js 1 through 17 of this Answer,
inclusive, with the same force and effect as if more fully set forth herein.

19. Deny the allegations as stated in Js 54 and 55 of the Second Amended Complaint
and refer all questions of law to the Court.

20. Deny the allegations stated or contained in ¥ 56 of the Second Amended Complaint.

21. Deny having knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations stated or contained in § 57 of the Second Amended Complaint.

Answering Count IT

22. Answering { 58 of the Second Amended Complaint, Defendants repeat, reiterate
and reallege each and every response to the allegations contained in Js 1 through 21 of this Answer,
inclusive, with the same force and effect as if more fully set forth herein.

23. Deny the allegations stated or contained in Js 59 through 63 of the Second
Amended Complaint.

Answering Count III

24. Answering § 59 of the Second Amended Complaint, Defendants repeat, reiterate

and reallege each and every response to the allegations contained in Js 1 through 23 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 5 of 12

25. Deny having knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations stated or contained in Js 65 through 72 of the Second Amended
Complaint, except deny so much of { 70 as alleges that Exclusive Motors has a history of bank
fraud.

Answering County IV

26. Answering § 73 of the Second Amended Complaint, Defendants repeat, reiterate
and reallege each and every response to the allegations contained in Js 1 through 25 of this Answer,
inclusive, with the same force and effect as if more fully set forth herein.

27. Deny the allegations stated or contained in Js 74 through 77 of the Second
Amended Complaint.

Answering Count V

28, Answering § 78 of the Second Amended Complaint, Defendants repeat, reiterate
and reallege each and every response to the allegations contained in Js 1 through 19 of this Answer,
inclusive, with the same force and effect as if more fully set forth herein.

29. Deny the allegations stated or contained in 79 of the Second Amended Complaint.

Answering County VI

30. Answering § 80 of the Second Amended Complaint, Defendants repeat, reiterate
and reallege each and every response to the allegations contained in Js 1 through 29 of this Answer,
inclusive, with the same force and effect as if more fully set forth herein.

31. Deny the allegations stated or contained in §s 81 through 88 of the Second

Amended Complaint.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 6 of 12

Answering County VII

32, Answering § 89 of the Second Amended Complaint, Defendants repeat, reiterate
and reallege each and every response to the allegations contained in Js 1 through 31 of this Answer,
inclusive, with the same force and effect as if more fully set forth herein.

33. | Neither admit nor deny the allegations as stated or contained in § 90 of the Second
Amended Complaint, as they purport to state conclusions of law, not fact, and refer the Court to
the referenced statute as the best evidence of its substance and content. To the extent the
allegations are construed to assert facts, they are denied.

34. Deny the allegations stated or contained in Js 91, 92, 94, 95, 96 and 97 of the
Second Amended Complaint.

35, Deny having knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations stated or contained in § 93 of the Second Amended Complaint.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

36. The Second Amended Complaint should be dismissed because it fails to state a
claim upon which relief can be granted.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

37. Any injuries and/or damages which may have been sustained by the plaintiff at
the time and place set forth in the complaint were caused, in whole or in part, by reason of the
plaintiffs’ own culpable conduct and any judgement or verdict against the Defendants should be

reduced accordingly.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 7 of 12

AS AND FOR A THIRD AFFIRMATIVE DEFENSE
38. If Plaintiffs sustained any injury or damages as alleged in the Complaint, the answering
Defendants are entitled to contribution from any person responsible for said injuries or damages.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
39, Plaintiff has failed to mitigate her damages, if any.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
38. Any injuries and/or damages which may have been sustained by the plaintiff at the time
and place set forth in the complaint were caused, in whole or in part, by the acts or omissions of
third parties not under the Defendants’ control and as a result Plaintiff's claims are barred and/or
any damages arising out of Plaintiff's claims should be reduced accordingly.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
39. Any injuries and/or damages which may have been sustained by the plaintiffs at the time
and place set forth in the complaint were caused, in whole or in part, by independent or intervening
causes over which Defendants had no control.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
40. __ Plaintiff’s claims are barred by the doctrine of unclean hands.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

4], Plaintiff may not assert a claim under 15 U.S.C. § 1681m as there is no private right of
action for violations of section 1681m that occurred after December 1, 2004 and Count II of the

Complaint must be dismissed.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 8 of 12

AS AND FOR A NINTH AFFIRMATIVE DEFENSE

42. Count VII of the Second Amended Complaint must be dismissed because the alleged
conduct did not have had a broad impact on consumers at large.

AS AND FOR A TENTH AFFIRMATIVE DEFENSE AND FIRST COUNTERCLAIM

43. | Defendants repeat, reiterate and reallege each and every response to the allegations
contained in Js 1 through 43 of this Answer, inclusive, with the same force and effect as if more
fully set forth herein.

45, Plaintiff applied for credit through defendants in order to purchase and obtain title to the
subject car.

46, Defendants asked Plaintiff to produce evidence of employment and income for the years
2017 and 2018 to apply for credit on her behalf.

47, Plaintiff falsely represented to Defendants her income and employment for the year 2017.
48. Plaintiff knew that she did not have, and that she could she produce documentation of
employment and income for 2017.

49, Plaintiff made those misrepresentations in order to induce Defendants to sell her the
subject vehicle.

50. Inreliance on plaintiff's false representations as to her employment and income, defendants
applied for credit on behalf of Plaintiff.

51. Defendants reasonably relied on plaintiff's false representations as to her employment and
income and was thereby induced by Plaintiff to allow Plaintiff to take possession of the vehicle

before obtaining credit approval and before plaintiff paid for the vehicle.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 9 of 12

52. As a result of her false representations to Defendants, Plaintiff took possession of the
automobile before obtaining a loan to pay for the automobile and before obtaining title to the
vehicle.

53. Upon information and belief, Plaintiff represented to her automobile liability insurance
carrier that she was the owner of the automobile.

54, Plaintiff represented to her insurance company that Bethpage Federal Credit Union was a
secured party in connection with said insurance.

55. Plaintiff owed Defendants a duty of care to maintain the vehicle in good condition and
repair while it was in her possession and under her control and before she took title to the vehicle.
56. Upon information and belief, Plaintiff, or persons whom she authorized to operate

her motor vehicle, were involved in an accident thereby damaging the motor vehicle.

57, Plaintiff submitted a claim to her insurance company attesting to the fact that she

was the party in interest in connection with the loss and seeking reimbursement for repairs to the
automobile.

58. Plaintiff authorized repairs be made to the automobile.

59. Plaintiff, or persons authorized by Plaintiff, used the motor vehicle subsequent

to receiving possession of same and drove the motor vehicle for approximately 5,000 miles or
more prior to the accident.

60. Plaintiff caused permanent damage to the motor vehicle, thereby depreciating its

value and informed Defendants that she was not going to pay for the automobile and that they

could retrieve the automobile from the repair shop where she had taken it to be repaired.
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 10 of 12

61. As a result of the foregoing, the value of the automobile when it was retrieved by
defendants had depreciated by $10,000.00.
62. As a result of the foregoing, defendants have been damaged in the amount of $10,000.00.

AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE AND SECOND
COUNTERCLAIM

63. Defendants repeat, reiterate and reallege each and every response to the allegations
contained in fs 1 through 62 of this Answer, inclusive, with the same force and effect as if more
fully set forth herein.

64. As a result of the foregoing an express and/or implied contract was created between
plaintiff and defendants.

65. Pursuant to the contract, Defendants allowed plaintiff to take possession of the motor
vehicle while her loan application was pending.

66. Pursuant to the contract, plaintiff was to return the vehicle to Defendants in the same
condition as when she took possession of it if she did not obtain financing or otherwise pay for
the vehicle.

67. Plaintiff breached the implied contract by returning the vehicle to defendants in a
damaged condition.

68.  Asaresult of the foregoing, Defendants are entitled to recover of plaintiff the difference
between the fair market value of the vehicle when plaintiff took possession of it and when it was
returned.

69. As a result of the foregoing, defendants have been damaged in the amount of $10,000.00.

10
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 11 of 12

AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE AND THIRD
COUNTERCLAIM

70. Defendants repeat, reiterate and reallege each and every response to the allegations
contained in ¥s | through 69 of this Answer, inclusive, with the same force and effect as if more
fully set forth herein.

71. Plaintiff had possession and use of the automobile from approximately February 16, 2019
through May 6, 2016.

72. The rental or lease value of the vehicle is $600.00 per month, no part of which was paid

by plaintiff.
73. As a result of the foregoing, plaintiff has been unjustly enriched at defendants’ expense.
74. As aresult of the foregoing, defendants are entitled to the rental or lease value of the

vehicle in the amount of $1,800.00.

AS AND FOR A CROSS-CLAIM AGAINST DEFENDANT BFCU
75, If the plaintiff was caused to sustain the injuries and damages at the time and manner
alleged in the Second Amended Complaint and if such injuries and damages were not sustained
by reason of the plaintiff's negligence, acts, omission or culpable conduct, in whole or in part,
then such injuries and damages were sustained as a result of the primary, active and affirmative
negligence, acts, recklessness, omissions, intentional and/or culpable conduct of the co-defendant
BFCU , and these answering defendants do claim contribution over and against the co-defendant
BFCU.
76. Ifthe plaintiff recovers a verdict or judgment against these answering defendants by
reason of the aforesaid, said defendants will be entitled by law or equity to be indemnified in
whole or in part by the co-defendant BFCU.

1]
Case 7:20-cv-01332-PMH Document 59 Filed 11/04/20 Page 12 of 12

WHEREFORE, the Exclusive Motors Defendants demand judgment dismissing the

Second Amended Complaint together with the costs and disbursements, and further demand that

the relative responsibilities of the said defendants be apportioned and that these answering

defendants have contribution, indemnification and judgment against the co-defendant BFCU for

any verdict or judgment that may be recovered against said answering defendants by the

plaintiffs in this action together with all the costs of investigation, disbursements, expenses and

attorneys’ fees incurred in the defense of this action.

Dated: Chester, New York
November 3, 2020

TO: All counsel of record via E-file

Yours, etc.

“Schall J \ J VV \

David L\Darwin

Ostrer & Associates, P.C.

Attorneys for Defendants, Exclusive Motor-Sports
LLC, Exclusive Motor Sports & Collision

Center LLC, Exclusive Motor Cars LLC

111 Main Street, P.O. Box 509

Chester, New York 10918

(845) 469-7577

12
